UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


JORGE LUIS GOMEZ-MUNOZ, #19286-078 §
                                   §
versus                             §                CIVIL ACTION NO. 4:16-CV-777
                                   §                CRIMINAL ACTION NO. 4:11-CR-259(01)
UNITED STATES OF AMERICA           §

                                   ORDER OF DISMISSAL

       The above-styled and numbered civil action was referred to United States Magistrate Judge

Kimberly C. Priest Johnson, who issued a Report and Recommendation concluding that Movant’s

Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (#1) pursuant

to 28 U.S.C. § 2255 should be denied. Movant has filed objections (#20).

       Movant is in custody pursuant to a conviction for the offense of conspiracy to distribute

and possess with intent to distribute cocaine, in violation of 21 U.S.C. § 846. On April 24, 2012,

Movant pled guilty in conjunction with a non-binding plea agreement. After carefully considering

Movant’s statements made in open court, the Court found that his plea of guilty was entered

voluntarily. On March 4, 2014, he was sentenced to life imprisonment. On appeal, the United

States Court of Appeals for the Fifth Circuit found that there were no nonfrivolous issues for

appellate review; thus, the appeal was dismissed. United States v. Gomez-Munoz, 607 F. App’x

401 (5th Cir. 2015). On October 27, 2015, Movant’s sentence was reduced to 300 months of

imprisonment pursuant to Fed. R. Crim. P. 35(b). On April 4, 2018, his sentence was reduced

to 236 months of imprisonment pursuant to 18 U.S.C. § 3582(c)(2).

       In the present motion, Movant asserts that his guilty plea was not entered knowingly and

voluntarily. As correctly explained by the Magistrate Judge, the Fifth Circuit has held that

“solemn declarations in open court carry a strong presumption of verity.” United States v.
Lampazianie, 251 F.3d 519, 524 (5th Cir. 2001) (quoting Blackledge v. Allison, 431 U.S. 63, 73-

74 (1977)). Movant has not overcome the strong presumption that his guilty plea was entered

knowingly and voluntarily. Movant’s first claim lacks merit.

       Movant also asserts that his attorney was ineffective. In both his motion and objections,

Movant complains that his attorney failed to protect a three-level reduction for acceptance of

responsibility. He did not, however, receive any reduction for acceptance of responsibility because

he failed to report in-person for a court date and failed to contact his pretrial services officer. PSR

(#910) ¶ 40. Further investigation revealed that he had fled from justice. PSR ¶ 40. At sentencing,

counsel explained why Movant did not show up for the court date and why he should get credit

for acceptance of responsibility. SH Tr. 3-4. The Court rejected the explanation. SH Tr. 4-5.

Movant has not shown that his attorney’s representation in this matter was deficient or that he was

prejudiced by deficient representation, as required by Strickland v. Washington, 466 U.S. 668,

687 (1984).

       In his objections, Movant argues that the plea agreement was contractual in nature and that

it was broken when he did not receive credit for acceptance of responsibility. Paragraph 5(b) of

the plea agreement states that a “reduction of three (3) levels for acceptance of responsibility under

U.S.S.G. § 3E1.1 applies; however, this stipulation is subject to the recommendation of the United

States Probation Office.” The probation officer determined that he was not entitled to receive the

credit because he failed to report in-person for a court date, failed to contact his pretrial services

officer, and had fled. PSR ¶ 40. At sentencing, the Court observed that he was gone a long time

since he pled guilty. SH Tr. 4. Movant did not receive a reduction for acceptance of responsibility

because of his own actions. His broken plea bargain claim lacks merit.


                                                  2
       The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration. Having

made a de novo review of the objections raised by Movant to the Report, the Court concludes that

the findings and conclusions of the Magistrate Judge are correct and the objections of Movant are

without merit.

       It is accordingly ORDERED that the Motion to Vacate, Set Aside or Correct Sentence by

a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DENIED, and the case is

DISMISSED with prejudice. A certificate of appealability is DENIED. All motions by either

party not previously ruled upon are DENIED.


      Signed this date
      May 24, 2019




                                               3
